             Case 4:18-cv-07569-HSG Document 66 Filed 12/04/20 Page 1 of 4




   DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   SARA WINSLOW (DCBN 457643)
 3 Chief, Civil Division
   EMMET P. ONG (NYBN 4581369)
 4 Assistant United States Attorney
 5
             130 I Clay Street, Suite 340S
 6           Oakland, California 94612-5217
             Telephone: (5 l 0) 637-3929
 7
             Facsimile: (510) 637-3724
 8           E-mail: emmet.ong@usdoj.gov

 9 Attorneys for Defendant
10 MEGAN J. BRENNAN, POSTMASTER GENERAL
11

12                                  UNITED STATES DISTRICT COURT
13                               NORTHERN DISTRICT OF CALIFORNIA
14                                            OAKLAND DI VISION
15

16   KYUNG SOOK JONES,                                ) Civil Action No. 4:18-cv-07569-HSG
                                                      )
17           Plaintiff,
18      V.
                                                      ) STIPULATION AND ORDER
                                                      REGARDING TRIAL BY JUDGE
19   MEGAN J. BRENNAN, POSTMASTER                     )
     GENERAL,                                         )
20                                                    )
             Defendant.
21
                                                      )
22
23
24
25
26
27

28
     STIPULATION AND ORDER REGARDING TRIAL BY JUDGE
     NO. 4: I 8-CY-07569-HSG
             Case 4:18-cv-07569-HSG Document 66 Filed 12/04/20 Page 2 of 4




             During the case management conference held on December I, 2020, pro.se Plaintiff Kyung Jones
 2
     advised the Cou11 that she would prefer a court trial rather than a jury trial. Dkt. No. 64. On December
 3
     3, 2020, Defendant Megan J. Brennan, Postmaster General, through the undersigned counsel, notified
 4
     Plaintiff that Defendant agreed to a court trial. To that end, the parties agree and consent to a trial by
 5
     judge in this matter, and to waive their rights to a trial by jury.
 6
             IT IS SO STIPULATED.
 7
 8
 9
10
11
12
13
14

15
16
17
18
19

20
21
22
23

24

25

26
27
28
     S TIPULATION AND ORDER REGARDING TRIAL BY JUDGE
     NO. 4: 18-CV-07569-HSG                   1
           Case 4:18-cv-07569-HSG Document 66 Filed 12/04/20 Page 3 of 4




     DATED: December 3, 2020                    Respectfully submitted,
 2                                              DAVID L. AN DER SON
                                                United States Attorney
 3

 4                                              Isl Emmel P Ong*
                                                EM METP. ONG
 5                                              Assistant United States Attorney
 6
                                                Attorneys for Defendant Megan      J.   Brennan,
 7                                              Postmaster General
 8

 9   DATED: December 3, 2020                    Isl kyung sook Jones
                                                KYUNG SOOK JONES
10
11                                              Plaintiff (pro se)

12                                              * In compliance with Civil Local Rule 5-1 (i)(3), the
                                                filer of this document attests under penalty of
13
                                                pe1jury that concurrence in the filing of the
14                                              document has been obtained from the other
                                                Signatory.
15
16
17
18

19

20
21
22
23
24
25
26
27

28
     STIPULATION AND ORDER REGARDING TRIAL BY JUDGE
     NO. 4: l 8-CV-07569-HSG
           Case 4:18-cv-07569-HSG Document 66 Filed 12/04/20 Page 4 of 4




                                          !ORDER
 2
           Pursuant to stipulation of the parties, IT IS SO ORDERED.
 3

 4
     DATED: 12/4/2020
 5

 6                                                      HON. HAYWOOD S. GILLIAM, JR.
 7                                                           United States District Judge

 8
 9
10
II
12
13
14
15
16
17
18
19

20
21
22
23

24

25

26
27

28
     STIPULATION AND ORDER REGARDING TRIAL BY JUDGE
     NO. 4: l 8-CV-07569-H SO
